DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The response filed on February 28, 2022 is acknowledged. One page drawing, Fig. 7, was received on February 28, 2022. The drawing is not acceptable because it contains new matter issues.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cellular glass material is contained in bags as recited in claim 11. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,561,867 (‘867). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions have the features of an oil storage vessel comprising an oil including an upper surface; and a floating roof that includes a cellular glass material. ‘867 discloses placing the cellular glass material beneath the floating roof and not above the floating roof as recited in the claimed invention. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to .
Application Claims
U.S. Patent No. 10,561,867 
1, 2 and 12
1 and 4


Claims 1, 2, 5, 11, 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 15 of U.S. Patent No. 9,827,454 (‘454). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions have the features of an oil storage vessel comprising an oil including an upper surface; and a floating roof that includes a cellular glass block and placing the cellular glass block on top of the floating roof. 
Application Claims
U.S. Patent No. 9,827,454
1, 2, 5, 12 and 15
1 and 4
11
15


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact 

Claims 1-3, 5, 10-13, 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, does not disclose that the floating roof is adapted… to sink below the surface of the oil upon the ignition event as recited in claims 1 and 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5, 10, 12, 13, 15 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Plummer (US 2,437,125).
With respect to claim 1, Plummer discloses a storage vessel (10. Figs. 1-7) comprising: 
an oil (Col. 1, line 2) contained in the storage vessel, the oil including an upper surface (not shown); and 
a passive deployment fire control system comprising a collapsible floating roof (13) that includes a cellular glass material (25. sealing blocks of foam glass) situated above a majority of the upper surface of the oil; 
wherein the floating roof is adapted to (capable of) collapse during an ignition event and to sink below (due to gravity) the surface of the oil upon the ignition event, thereby deploying (when the roof collapsed or folded) the cellular glass material onto the upper surface of the oil.
With respect to claim 2, Plummer discloses wherein the storage vessel is an oil tank (Col. 1, line 2).
With respect to claim 3, Plummer discloses wherein the floating roof further includes an upper side (of face 28) and the cellular glass material is located on the upper side of the floating roof (Fig. 3).
With respect to claim 5, Plummer discloses wherein the cellular glass material is in block form (Fig. 3 and Col. 1, lines 34-43).
With respect to claim 10, Plummer discloses wherein the floating roof includes two layers of the cellular glass material (overlapping engagement. Figs. 7 and 8).

a tank wall (12); 
an oil contained by the tank wall, the oil including an upper surface (not shown); and 
a passive deployment fire control system comprising a collapsible floating roof (13) that includes a cellular glass material (25. sealing blocks of foam glass) situated above a majority of the upper surface of the oil; 
wherein the floating roof is adapted to (capable of) collapse during an ignition event and to sink below (due to gravity) the surface of the oil upon the ignition event, thereby deploying (when the roof collapsed or folded) the cellular glass material onto the upper surface of the oil.
With respect to claim 13, Plummer discloses wherein the floating roof further includes an upper side (of face 28) and the cellular glass material is located on the upper side of the floating roof (Fig. 3).
With respect to claim 15, Plummer discloses wherein the cellular glass material is in block form (Fig. 3 and Col. 1, lines 34-43).
With respect to claim 20, Plummer discloses wherein the floating roof includes two layers of the cellular glass material (overlapping engagement. Figs. 7 and 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Plummer in view of Fino (US 2,873,042).
With respect to claim 11, Plummer discloses the storage vessel of claim 1 except for wherein the cellular glass material is contained in bags.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of placing said cellular glass as aggregate in one or more containment bags, as taught by Fino, to replace Plummer’s blockes, in order to provide another method of securing the cellular glass (Figs. 4 and 5). A change in form or shape (from cellular glass blocks to cellular glass aggregate in bags) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.

Response to Arguments
Applicant's arguments filed on February 28, 2022 have been fully considered but they are not persuasive. The Applicant argues Plummer fails to disclose the “collapsibility” of the roof.
The law of anticipation does not require that the reference teach what the applicant is claiming but only that the claims on appeal “read on” something disclosed in the reference.  See Kalman v. Kimberly Clark Corp., 713 F.2d 760, 218 USPQ 781 (Fed. Cir. 1983).  Where functional limitations are recited for the structure set forth in the claim, the reference must also include structure which is capable of performing the recited function in order for the reference to be properly anticipatory.  See In re Mott, 557 F.2d 266, 194 USPQ 305 (CCPA 1977). In the instant case, Plummer’s roof is capable of collapsing or folding under severe fire event. When the fire is strong and severe enough, metal can be melted. Therefore, it is the Examiner’s sincere position that Plummer’s roof is capable of collapsing or folding under an ignition event.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 23, 2022